Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COMMUNICATION
The 1/11/2021 filing is deemed not fully responsive to the prior Office Action because it is not clear as to which species of promoter combination Applicant has elected.
While Applicant’s filing appears have placed the application in compliance with 37 CFR 1.821-5, the filing elects the combination of SEQ ID NOS: 1-74, yet no polynucleotide remains defined for SEQ ID NOS: 2, 14, 23, 41, 42, 45, 51 nor 57.
Since the above-mentioned reply appears to be bona fide, applicant is given ONE(1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).




/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639